Order entered March 10, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00303-CV

                       IN RE IN THE INTEREST OF M.A.M., A CHILD

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 03-14732-T

                                           ORDER
          Before the Court is Relator’s Petition for Writ of Mandamus and Motion for Emergency

Orders and Relief. Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. Based on the disposition of the petition for writ of mandamus and because

Relator has not demonstrated any basis which would entitle him to a stay of the scheduled March

12, 2014 trial pending the disposition of the appeal in Cause No. is 05-14-00040-CV, In the

Interest of M.A.M., Tex. R. App. P. 29.3, we DENY the Motion for Emergency Orders and

Relief.


                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE